Citation Nr: 1635408	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for a sinus allergy condition. 

3.  Entitlement to service connection for sinus and tension headaches. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served from July 14, 1981 to October 16, 1981 (active duty for training), February 1, 1991 to April 29, 1991 (active duty), March 16, 1997 to May 30, 1997 (active duty), September 10, 1999 to November 24, 1999 (active duty for training), and June 13, 2005 to October 4, 2009 (active duty).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Veteran testified at a Board video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In January 2015 and September 2015, the Board remanded these claims for additional development and they have been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's pes planus was not incurred in or aggravated in service.

2.  The most probative evidence of record shows that the Veteran's sinus or allergy condition was not incurred in or aggravated in service.

3.  The most probative evidence of record shows that the Veteran's sinus and tension headaches were not incurred in or aggravated in service.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for pes planus have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).  

2.  The criteria for establishing service connection for a sinus or allergy condition have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).  

3.  The criteria for establishing service connection for sinus and tension headaches have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by a letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, and the hearing transcript.  

Additionally, the prior remand instructions were substantially complied with in regards to the claims being adjudicated.  In January 2015, the Board remanded the claims in order to provide the Veteran with examinations regarding the nature and etiologies of the claimed disabilities.  The RO/AMC provided the examinations in April 2015.  The Board remanded the claims again in September 2015 for an addendum opinion.  The addendum opinion was provided in December 2015.  The Board finds that the examinations and opinions are adequate, and as such the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, as noted above, the Veteran has been medically evaluated in conjunction with her claims of entitlement to service connection for pes planus, a sinus condition/allergies, and sinus and tension headaches.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal, indicated the bases for the RO's denials, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  
	
The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.   38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  
When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.   The fact that a claimant has established status as a 'veteran' for purposes of other periods of service (e.g., the veteran's period of active duty in the Army) does not obviate the need to establish that the claimant is also a 'veteran' for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 25 (2011).

a.  Pes Planus

The Veteran seeks service connection for pes planus on the basis that she developed the condition during, or that it was aggravated by, her periods of service and the boots she wore during that time.  

Factual Background

In June 1981, the Veteran filled out a medical history and denied fallen arches (flat feet).  A medical examination was conducted in June 1981 and no problems were identified regarding the Veteran's feet.  In another report of medical history, completed by the Veteran in June 1981, the Veteran denied foot trouble.  There is a February 1991 examination report that indicates no problems with the feet. 
Service treatment records show that between two of the Veteran's periods of service, in April 1995, she reported problems with pes planus.  In an October 2000 statement from a private treating provider, it was noted that the Veteran had surgery on her hammer toes in September 2000.  Severe pes planus was noted on a March 2004 examination.  The Veteran complained of pain in her right foot in August 2006.  She was also diagnosed with right foot plantar fasciitis and right foot tendonitis in the right foot the same month.  

In December 2009, X-ray images were taken of the Veteran's right foot, which revealed that there had been a "prior surgical resection of the distal ends of the proximal phalanx of the right little toe."  The Veteran's foot was otherwise unremarkable.  During a December 2009 Disability Benefits Questionnaire (DBQ), the examiner diagnosed the Veteran with pes planus, with subjective factors including right foot pain with ambulation.  The examiner also found that the condition impedes the Veteran's ability to walk long distances.  Furthermore, a VA physician has submitted a statement indicating that the Veteran has current problems with flat feet.  See November 2012 statement from Dr. J.G.  

AVA examination was provided in April 2015.  At that time, the examiner noted that the Veteran had a diagnosis of bilateral pes planus in 1981.  The Veteran stated that she had always had flat feet and she began having problems in 1982 that resulted in her having inserts placed in her boots.  Subsequently, the examiner noted that the military boots have changed and the Veteran never went back in to have new inserts made for the newer boots.  The examiner indicated that the Veteran's feet were seriously off balance on the right foot and that she had a surgery to straighten her long toe.  She did not wear any insoles or support devices.  The Veteran denied pain, flare ups, and functional loss.  No abnormalities were found on examination.  The examiner noted that the Veteran had symptoms due to a hallux valgus condition in the right foot.  Multiple, routine, nonweightbearing radiographic views of both feet were obtained and there was no acute fracture or significant dislocation on either side.  There was no significant plantar calcaneal osteophyte and no radiographic evidence of high grade pes planus within the "limitation of nonweightbearing technique."  No additional pertinent findings were noted.  

An addendum opinion was provided in December 2015.  The examiner opined that the Veteran's pes planus preexisted the Veteran's period of ACDUTRA from July 14, 1981, to October 16, 1981.  The clinician also opined that the Veteran's pes planus did not worsen or worsen beyond its natural progression during that period.  The examiner also opined that the Veteran's pes planus preexisted the Veteran's period of active duty from February 1, 1991, to April 29, 1991; her period of active duty from March 16, 1997, to May 30, 1997; her period of ACDUTRA from September 10, 1999, to November 24, 1999; and her period of active duty from June 13, 2005, to October 4, 2009.  For each of the periods, the examiner opined that the Veteran's pes planus did not have its onset during the period of ACDUTRA or active duty, did not worsen, and did not worsen beyond its natural progression. For each period of service, the examiner noted that the Veteran's pes planus would have required treatment regardless of her active service.  

Analysis

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's pes planus is related to her active duty or ACDUTRA service. 

As an initial matter, the Board recognizes, that the Veteran stated during the April 2015 examination that she has always suffered with flat feet, which would have preexisted her period of service.  She reported during the same examination that she began having difficulty with her feet in 1982 (which was after her first period of ACDUTRA and prior to her first period of active duty).  Additionally, the December 2015 examiner found that the Veteran's pes planus preexisted all periods service and was not worsened or worsened beyond natural progression by any period of service.

With regard to her periods of service from July 14, 1981 to October 16, 1981, and from September 10, 1999, to November 24, 1999, the Board notes that both periods were periods of ACDUTRA. As such, an injury would have had to occur in order for the Veteran to have obtained 'veteran' status for that period of service.  In other words, she bears the burden of showing an injury or incurrence of the pes planus in order to warrant service connection based on either period of ACDUTRA.  As there is no record of any injury related to her feet during either period, the Veteran has not established 'veteran' status for either period of ACDUTRA.  There is no evidence, to include the Veteran's own statements, that she incurred a specific injury to her feet during either period of ACDUTRA that caused or aggravated her pes planus.  Rather, the Veteran generally contends that her boots in service caused or aggravated her pes planus.  Further, the examiner expressly considered both periods of ACDUTRA and found that, in accordance with the Veteran's own assertions, the Veteran's pes planus preexisted all periods of service, including her initial period of ACDUTRA.  He further opined that the pes planus was not aggravated or worsened beyond the natural progression by any period of service, to include the periods of ACDUTRA.  The Veteran bears the burden of showing that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disorder, which has not been met in this case. 

Turning to the Veteran's periods of active duty from February 1, 1991, to April 29, 1991; March 16, 1997, to May 30, 1997; and June 13, 2005, to October 4, 2009, the Board finds that there is no persuasive evidence to support that the Veteran's pes planus was incurred in, aggravated by, or worsened during any period of active duty.  As noted above, the Veteran's feet were noted to be normal on examination in February 1991.  And, there were no entrance examinations conducted for the Veteran's other periods of active duty.  Additionally, the Veteran stated that her pes planus had always existed during her April 2015 examination and the December 2015 examiner also opined that the Veteran's pes planus preexisted all periods of service, was not incurred, and did not worsen beyond natural progression during any period of active duty.  

The Veteran was noted as having bilateral pes planus in two separate April 1995 examination reports.  The Board notes that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  In this case, the fact that the pes planus was noted on an examination between two periods of her service does not rebut the presumption of soundness, as it was not technically noted on an entrance examination.  But, a question does arise as to whether the pes planus preexisted service given the Veteran's own testimony and the April 1995 examination, which explicitly noted that she had a diagnosis of bilateral flat feet before the start of the March 16, 1997, period of active duty.  Despite the fact that the Board must presume the Veteran entered duty in sound condition, the Board recognizes that the Veteran herself claimed that the pes planus preexisted all periods of service and the opinion provided by the December 2015 VA examiner found that the Veteran's pes planus preexisted all periods of active duty and ACDUTRA and was not aggravated thereby.  

In this regard, the Board finds the December 2015 examination report and opinion to be highly probative in the case at hand.  The examiner found that the Veteran's flat feet preexisted all periods of service and were not aggravated thereby.  The Board recognizes that the Veteran also reported that her pes planus preexisted service.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board recognizes that the examiner did not specifically use the phrase "clearly and unmistakably" in determining that the Veteran's pes planus was not aggravated by the periods of active duty service.  However, the Board finds that the examiner's opinion very clearly illustrates his overall opinion regarding the likelihood that the Veteran's pes planus was aggravated by service, and the examiner so stated in unequivocal terms.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court considered the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejected the argument on the facts of that case.  In Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held:  "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id. at 2 (citing Dyment v. West, 13 Vet.App. 141, 146-47 (1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.   The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the lack of specific reference to the clear and unmistakable standard does not render the December 2015 VA examiner's opinion inadequate.  In so finding, the Board notes that medical reports must be "read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Moreover, ultimately, the decision as to whether the record contains clear and unmistakable evidence relating to a material fact is a legal question to be decided by the Board. Crucially, the Board finds that the evidence of record collectively compels the conclusion that the Veteran's condition clearly and unmistakably was not aggravated in service beyond the normal progression of the disorder. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the December 2015 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; and the Veteran's lay statements regarding the onset of her symptoms.  Moreover, the VA opinion is consistent with the evidence of record, including the Veteran's statements that her pes planus condition had always existed.  The Veteran reported problems with her feet prior to service and there was no persuasive showing of aggravation beyond the natural progression during service.  The December 2015 examiner reviewed the entire claims file and found that the pes planus condition was not caused or aggravated by service.  

The Board acknowledges the Veteran's contentions that her pes planus is related to service.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran credible.  The Board has relied on the Veteran's assertions regarding onset, and the Board emphasizes that the Veteran's credibility as it relates to the onset of her pes planus and its symptoms, is not in question.  However, though the Veteran is competent and credible to report the onset and symptoms associated with her feet, she is not competent to determine the etiology of the disability or whether it was aggravated by service.  In this regard, the Board notes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the etiology of pes planus or determining whether it was aggravated by service, this falls outside the realm of common knowledge of a lay person.  The persuasive value of her lay contentions is low because the overall factual picture is complex.  The Veteran can competently report her symptoms, but any opinion regarding whether the pes planus was caused or aggravated by service requires medical expertise that the Veteran has not demonstrated because foot pain can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   As such, the Board assigns no probative weight to the Veteran's assertions that her pes planus is related to any of her periods of ACDUTRA or active duty.

Based on the foregoing, the Board concludes that service connection is not warranted for pes planus on any basis.  

b.  Sinus or allergy condition
	
The Veteran contends that she is entitled to service connection for a sinus or allergy condition on the basis that this condition developed during her period of service.  

Factual Background

Service treatment records show that the Veteran reported chronic cough and frequent or chronic colds in a June 1981 Report of Medical History but denied sinusitis and allergic rhinitis.  All systems were noted to be normal on the June 1981 Report of Medical Examination.  In February 1991, the Veteran's clinical evaluation noted that the Veteran's sinuses, nose, mouth and throat, eyes, and lungs and chest were normal.  In March 1995, the Veteran complained of red, swollen eyes in the spring.  She was diagnosed with allergic conjunctivitis.  The Veteran reported chronic sinus infections and allergies in April 1995.  The Veteran was also treated for congestion and the assessment was allergic rhinitis in October 1999.  The Veteran complained of a productive cough and headaches in November 1999.  In March 2004, an examination showed that the Veteran's sinuses were normal.  Service treatment records show that the Veteran was treated for sinus and allergy symptoms during service on other dates.  See records dated in May 2006, October 2006, January 2007, March 2007, August 2007, November 2007, May 2008, March 2009, and April 2009.     

In December 2009, the Veteran underwent a DBQ regarding her claimed sinus condition.  The Veteran reported that the condition had existed since 1980.  She reported that she experienced sinus problems constantly and that she was incapacitated as often as one time per month.  Upon examination, the Veteran's nose was normal, with no nasal obstruction, no rhinitis, and no sinusitis.  X-ray images were normal, as well.  The examiner opined that there is no diagnosis because the condition had "resolved" and there was no finding of bacterial rhinitis.  

Post-service VA treatment records from November 2010 indicate that the Veteran suffered from sinus drainage and seasonal allergies.  Then, in February 2012, records show that the Veteran was diagnosed with sinusitis.  Finally, a November 2012 statement from Dr. J.G. indicates the Veteran has sinusitis.  

Then, in April 2015, per the Board's remand, a VA examination and opinion was obtained.  The examiner reviewed the claims file and noted that there was a diagnosis of chronic sinusitis in 1980 and a diagnosis of allergic rhinitis in 1991. During the examination, the Veteran reported that she had problems with allergies and sinuses before going into the military, but that she had not been diagnosed with a chronic condition.  She further reported that she used to have a sinus infection at least twice a year, which she stated has continued to worsen over the years.  She also told the examiner that she has nasal sprays, Flonase, and Nasonex; the Veteran stated that her sinus and allergy problems cause headaches if untreated. 

Upon examination, however, the examiner found that the Veteran did not have any nose, throat, larynx, or pharynx conditions.  There were no scars, other pertinent physical findings, complications, conditions, signs, or symptoms related to any diagnosis.  A helical CT scan of the head was performed in December 2014.  The results revealed that there was no significant intra-axial lesion, vascular distribution infarct, or intracranial hemorrhage.  There was no hydrocephalus or extra-axial collection.  Additionally, there was no suspicious intracranial mass effect or midline shift; the skull was intact and the craniovertebral junction was well preserved.  The bilateral orbits were unremarkable and the well-aerated paranasal sinuses and mastoid.  Thus, the impression was that the Veteran's head CT study was "essentially unremarkable nonenhanced" without obvious intra-axial lesion, acute intracranial process, or suspicious focal mass. 

An endoscopy was also performed in April 2015, the Veteran complained of nasal symptoms lasting from the previous three weeks to month.  She complained of excess mucus that is clear and yellow.  Overall, she reported frequent nasal congestion, left-sided nasal obstruction, frequent nasal drainage, frequent facial pressure or pain and frequent headaches.  During the endoscopy, the endoscope was passed into the left cavity, and no hypertrophy was noted.  There was slight rightward deviation with no masses or lesions.  There was no edema and no polyps seen.  There was no mucopurulence.  There were no masses or lesions noted in the posterior nasal cavity; the nasal choanae were obstructed.  The Veteran was unable to tolerate the endoscope of the left side; she was also unable to tolerate examination past the posterior nasal cavity, so the oropharyngeal and larynx examinations were not performed.  She was diagnosed with episodic rhinosinusitis by history that was not present at the time of her appointment.  

The examiner provided the opinion that it is less likely than not that the Veteran's sinus condition was incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner indicated that the Veteran's CT scan of the head was reflective of no pathology for the sinuses.  The examiner also noted that no pathology was found during the endoscopy.  Further, the examiner noted that the Veteran indicated that she suffered from sinus and allergy problems before service but that she was not diagnosed because she was "not sure what was going on."  The examiner thus opined that it is less likely than not that the Veteran's current sinus or allergy condition was incurred as a result of her active service.  

Another opinion was provided in December 2015.  The examiner opined that the Veteran's sinus condition/allergies preexisted the Veteran's period of ACDUTRA from July 14, 1981, to October 16, 1981.  The clinician also opined that the Veteran's sinus condition/allergies did not worsen during that period or worsen beyond the natural progression.  The examiner also opined that the Veteran's sinus or allergy condition preexisted the Veteran's period of active duty from February 1, 1991, to April 29, 1991; her period of active duty from March 16, 1997, to May 30, 1997; her period of ACDUTRA from September 10, 1999, to November 24, 1999; and her period of active duty from June 13, 2005, to October 4, 2009.  For each period, she opined that the Veteran's sinus or allergy condition did not have its onset, did not worsen, and did not worsen beyond its natural progression.

Analysis

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's sinus or allergy condition is related to or aggravated by her active duty or ACDUTRA service. 

As an initial matter, the Board recognizes that the Veteran endorsed a history of chronic cough and frequent or chronic colds in June 1981.  The Veteran also stated during the April 2015 examination that she has had problems with allergies and her sinuses since 1980, predating service.  Additionally, the December 2015 examiner found that the Veteran's sinus or allergy condition preexisted all periods service and was not worsened or worsened beyond natural progression by any period of service.

With regard to her periods of service from July 14, 1981 to October 16, 1981, and from September 10, 1999, to November 24, 1999, the Board notes that both periods were periods of ACDUTRA.  And, as noted above, disablement from a disease would have had to occur in order for the Veteran to have obtained 'veteran' status for that period of service.  In other words, she bears the burden of showing incurrence of a disease in order to warrant service connection based on either period of ACDUTRA.  As there is no record of disablement due to disease related to her sinus or allergy condition during the first period, the Veteran has not established 'veteran' status for the period of ACDUTRA.  There is no evidence, to include the Veteran's own statements, that she incurred her sinus or allergy condition during her first period of ACDUTRA.  In regard to the September 1999 to November 1999 period, as noted above, allergic rhinitis was noted in October 1999.  The Veteran, however, bears the burden of showing that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease, which has not been met in this case.  The April 2015 and December 2015 examiners expressly considered both periods of ACDUTRA and found that, in accordance with the Veteran's own assertions, the Veteran's sinus or allergy condition preexisted all period of service, including her initial period of ACDUTRA.  The examiners further opined that the sinus or allergy condition was not aggravated or worsened beyond the natural progression by any period of service, to include the periods of ACDUTRA.  

Turning to the Veteran's periods of active duty from February 1, 1991, to April 29, 1991; March 16, 1997, to May 30, 1997; and June 13, 2005, to October 4, 2009, the Board finds that there is no persuasive evidence to support that the Veteran's sinus or allergy condition was incurred in, or aggravated during, any period of active duty.  As noted above, the Veteran's sinuses and all related systems were noted to be normal on examination in February 1991.  And, there were no entrance examinations conducted for the Veteran's other periods of active duty.  Additionally, as noted, the Veteran stated during her April 2015 examination, that her problems with sinuses and allergies had existed since 1980 and the December 2015 examiner also opined that the Veteran's sinus or allergy condition preexisted all periods of service, was not incurred, and did not worsen beyond natural progression during any period of active duty.  

The Board notes that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  There was no notation of an allergy or sinus condition on entrance to service and the presumption of soundness is not rebutted.  However, given the Veteran's statements and the report of chronic cough and frequent or chronic colds in the June 1981 report of medical history, there was an indication that the condition preexisted service.  Thus, the Board presumes the Veteran entered duty in sound condition but recognizes that there was an indication of the condition prior to service, the Veteran claimed that the sinus or allergy condition preexisted all periods of service, and the VA opinions found that the Veteran's sinus or allergy condition pre-existed all periods of active duty and ACDUTRA and was not aggravated thereby.  

In this regard, the Board finds the April 2015 and December 2015 VA examination and opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board recognizes that neither the April 2015 examiner nor the December 2015 examiner specifically used the phrase "clearly and unmistakably" in determining that the Veteran's sinus or allergy condition was not aggravated by the periods of active duty service.  However, the Board finds that the examiners' opinions clearly illustrate their overall opinions regarding the likelihood that the Veteran's sinus or allergy condition was aggravated by service, and the examiners so stated in unequivocal terms.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court considered the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejected the argument on the facts of that case.  In Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held:  "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought." Id. at 2 (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.   The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the lack of specific reference to the "clear and unmistakable" standard does not render the December 2015 VA examiner's opinion inadequate.  In so finding, the Board notes that medical reports must be "read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Moreover, ultimately, the decision as to whether the record contains clear and unmistakable evidence relating to a material fact is a legal question to be decided by the Board. Crucially, the Board finds that the evidence of record collectively compels the conclusion that the Veteran's condition clearly and unmistakably was not aggravated in service beyond the normal progression of the disorder. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  Here, the April 2015 and the December 2015 VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of her symptoms.  The opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including the Veteran's statements that her sinus or allergy condition began in 1980 and the June 1981 Report of Medical History wherein the Veteran reported chronic cough and frequent or chronic colds.  The Veteran reported problems with sinus or allergies prior to service and there was no persuasive showing of aggravation beyond the natural progression during service.  Both the April 2015 and the December 2015 examiners reviewed the entire claims file and found that the condition was not caused or aggravated by service.  

The Board acknowledges the Veteran's contentions that her sinus or allergy condition is related to service.  The Veteran is competent to report symptoms resulting from a sinus or allergy condition. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).   The Veteran is also credible.  The Board has relied on the Veteran's reports regarding the onset of the condition, and her credibility as it relates to the onset of her sinus and allergy symptoms is not in question.  However, though the Veteran is competent and credible to report the onset and symptoms associated with her sinus or allergy condition, she is not competent to determine the etiology of the sinus or allergy condition or whether it was aggravated by service.  In this regard, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, a determination of the etiology of a sinus or allergy condition or whether it was aggravated by service falls outside the realm of common knowledge of a lay person.  The persuasive value of her lay contentions is low because the overall factual picture is complex.  The Veteran can competently report her symptoms, but any opinion regarding whether the sinus or allergy condition was aggravated by service requires medical expertise that the Veteran has not demonstrated because sinus or allergy symptoms can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   In this case, the Board recognizes that the Veteran sought treatment for sinus or allergy symptoms many times in service; however, the medical evidence of record has specifically considered these records and found that these periods of treatment did not result in a worsening or worsening beyond natural progression of any sinus or allergy condition.  The only opinion of record that relates the current sinus or allergy condition to service is the Veteran's, and as discussed, she is not competent to opine on matters requiring medical expertise.  Accordingly, the Board assigns no probative weight to the Veteran's assertions that her sinus or allergy condition is related to any of her periods of ACDUTRA or active duty.

Based on the foregoing, the Board concludes that service connection is not warranted for a sinus or allergy condition on any basis.  

c.  Sinus and Tension Headaches

The Veteran also seeks service connection for a sinus or tension headache disability, to include on the basis that the headaches are caused or aggravated by her sinus or allergy condition.  

Factual Background

The Veteran's systems were all noted to be normal during a June 1981 examination.  The Veteran endorsed frequent or severe headaches on her June 1981 report of medical history.  The Veteran complained of headaches during service in March 2007, during a March 2007 treatment note. 

During a December 2009 VA examination, the Veteran reported that her headache condition existed since 1980.  She reported that the headaches were located in the frontal head region on the left and right sides of her temple.  She reported an average of six headaches per month, each lasting for 60 minutes.  The examiner diagnosed headaches, with subjective factors of headaches occurring with sinus infections and in between sinus infections in the temporal regions.  

The Board recognizes that the Veteran was afforded a VA examination in conjunction with this claim in April 2015.  The Veteran stated that her headaches develop if her allergy and sinus condition is not treated.  At that time, the examiner found that it was less likely than not that the Veteran's claimed headache condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that because the Veteran's service treatment records are silent for a diagnosis of headaches and "positive for grass allergy and a headache diagnosis in 1980 prior to active service," the Veteran had both conditions before service.  The examiner also stated that he could not provide a baseline level of severity of sinus tension headaches prior to aggravation because the Veteran acknowledged having sinus problems undiagnosed prior to service; therefore, he found he could not find a baseline and how severe the condition was could not be established.  Finally, the examiner opined that it is not at least as likely as not that the Veteran's headaches were aggravated beyond natural progression by the sinus condition or allergies.  The examiner stated that the Veteran has been told she has nothing wrong with her sinuses and no pathology was found in April 2015 regarding her sinuses.  As such, the examiner stated that it is less likely than not that the sinus or tension headaches were aggravated by the Veteran's sinus condition.

Another opinion was provided in December 2015.  The examiner opined that the Veteran's sinus and tension headaches preexisted the Veteran's period of ACDUTRA from July 14, 1981, to October 16, 1981.  The clinician also opined that the Veteran's sinus and tension headaches condition did not worsen during that period or worsen beyond the natural progression.  The examiner also opined that the Veteran's sinus and tension headaches preexisted the Veteran's period of active duty from February 1, 1991, to April 29, 1991; her period of active duty from March 16, 1997, to May 30, 1997; her period of ACDUTRA from September 10, 1999, to November 24, 1999; and her period of active duty from June 13, 2005, to October 4, 2009.  For each period, she opined that the Veteran's sinus and tension headaches did not have their onset, did not worsen, and did not worsen beyond their natural progression.
  
Analysis 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's sinus or tension headache condition is related to her active duty or ACDUTRA service.

As an initial matter, the Board recognizes, that the Veteran stated during the April 2015 examination that she has had problems with headaches since 1980, predating service.  The Veteran's service treatment records also show that she endorsed frequent or severe headaches on examination in June 1981.  The April 2015 examiner noted this and opined that the Veteran's headaches were not at least as likely as not aggravated by her period of service.  Finally, the December 2015 examiner found that the Veteran's sinus or tension headaches preexisted all periods service and were not worsened or worsened beyond natural progression by any period of service.

With regard to her periods of service from July 14, 1981 to October 16, 1981, and from September 10, 1999, to November 24, 1999, the Board notes that both periods were periods of ACDUTRA.  And, as noted above, disablement from a disease would have had to occur in order for the Veteran to have obtained 'veteran' status for that period of service.  In other words, she bears the burden of showing incurrence of the disease in order to warrant service connection based on either period of ACDUTRA.  As there is no record of any disease related to her sinus or tension headaches during either period, the Veteran has not established 'veteran' status for either period of ACDUTRA.  There is no evidence, to include the Veteran's own statements, that she incurred or aggravated her sinus or tension headaches during either period of ACDUTRA.  Rather, the Veteran contends she has experienced headaches over the years.  Further, the April 2015 and December 2015 examiners expressly considered both periods of ACDUTRA and found that, in accordance with the Veteran's own assertions, the Veteran's sinus or tension headaches preexisted all period of service, including her initial period of ACDUTRA.  The examiners further opined that the sinus or tension headaches were not aggravated or worsened beyond the natural progression by any period of service, to include the periods of ACDUTRA.  The Veteran bears the burden of showing that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease, which has not been met in this case.  

Turning to the Veteran's periods of active duty from February 1, 1991, to April 29, 1991; March 16, 1997, to May 30, 1997; and June 13, 2005, to October 4, 2009, the Board finds that there is no persuasive evidence to support that the Veteran's sinus or tension headaches were incurred in, or aggravated during, any period of active duty.  The Veteran's systems were all noted to be normal on examination in February 1991, and there were no entrance examinations conducted for the Veteran's other periods of active duty.  As noted above, the Veteran endorsed a history of frequent or severe headaches in June 1981.  Additionally, as noted, the Veteran stated during her April 2015 examination, that her problems with headaches had existed since 1980 and the December 2015 examiner also opined that the Veteran's headaches preexisted all periods of service, was not incurred, and did not worsen beyond natural progression during any period of active duty.  

The Board notes that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  There was no notation of a sinus or tension headache condition on entrance to active duty service, and the presumption of soundness is not rebutted.  However, given the Veteran's report of frequent or severe headaches in the June 1981 report of medical history, there was an indication that the condition preexisted service.  Further, the Veteran reported that her headache condition predated service.  Thus, the Board presumes the Veteran entered duty in sound condition but recognizes that there was an indication of the condition prior to service, the Veteran claimed that the sinus or tension headaches preexisted all periods of service, and the VA opinions found that the Veteran's sinus or tension headaches preexisted all periods of active duty and ACDUTRA and were not aggravated thereby.  

In this regard, the Board finds the April 2015 and December 2015 VA examination and opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board recognizes that the April 2015 examiner and the December 2015 examiner did not specifically use the phrase "clearly and unmistakably" in determining that the Veteran's sinus or tension headaches were not aggravated by the periods of active duty service.  However, the Board finds that the examiners' opinions very clearly illustrate their overall opinions regarding the likelihood that the Veteran's sinus or tension headaches were aggravated by service, and the examiners so stated in unequivocal terms.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court considered the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejected the argument on the facts of that case.  In Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held:  "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought." Id. at 2 (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.   The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the lack of specific reference to the "clear and unmistakable" standard does not render the December 2015 VA examiner's opinion inadequate.  In so finding, the Board notes that medical reports must be "read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Moreover, ultimately, the decision as to whether the record contains clear and unmistakable evidence relating to a material fact is a legal question to be decided by the Board.  Crucially, the Board finds that the evidence of record collectively compels the conclusion that the Veteran's condition clearly and unmistakably was not aggravated in service beyond the normal progression of the disorder. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  Here, the April 2015 and the December 2015 VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of her symptoms.  Moreover, the VA opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including the Veteran's statements that her headaches began in 1980 and her report that she had a history of frequent or severe headaches prior to service in June 1981.  Thus, the Veteran reported problems with headaches prior to service and there was no showing of aggravation during service, as determined by the 2015 VA examiner.  Both the April 2015 and the December 2015 examiners reviewed the entire claims file and found that the condition was not caused or aggravated by service.  

The Board also acknowledges the Veteran's assertions that she suffered from headaches in service and that her headaches are related to service or to her sinus or allergy condition.  The Veteran is competent to report symptoms such as headache pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also, as noted above, credible.  The Veteran has reported that the onset of her headaches began prior to service, and in relying on these assertions, the Board emphasizes that the Veteran's credibility as it relates to the onset of her headaches and symptoms, is not in question.  However, the Veteran is not competent to determine the etiology of any headache condition.  The Board acknowledges the Veteran's assertions that her headache condition is related to her military service or to her sinus condition.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a headache condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report her symptoms, any opinion regarding whether her diagnosed headache condition is related to her military service requires medical expertise that the Veteran has not demonstrated because headaches can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  In this regard, the Board finds that the Veteran's statements concerning incurrence and aggravation are not probative as she does not have the medical training or expertise required to opine on something complex as etiology.  Further, the Veteran's contentions that her headaches are secondary to her sinus or allergy condition are not competent, and the evidence is irrelevant since her sinus or allergy condition is not shown to be related to service.  As such, the Board assigns no probative weight to the Veteran's assertions that her current headache condition is related to her period of service.

Based on the foregoing, the Board concludes that service connection is not warranted for sinus or tension headaches on any basis.  


ORDER

Entitlement to service connection for pes planus is denied. 

Entitlement to service connection for a sinus or allergy condition is denied.

Entitlement to service connection for a sinus or tension headache is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


